820 F.2d 289
43 Empl. Prac. Dec. P 37,146
CATHOLIC SOCIAL SERVICES, INC., et al., Plaintiffs-Appellees,v.Edwin MEESE, III, Attorney General of the United States ofAmerica, Defendant- Appellant.
No. 86-2907.
United States Court of Appeals,Ninth Circuit.
June 15, 1987.Clarification Granted July 8, 1987.

Mark B. Stern, Washington, D.C., for the defendant-appellant.
Peter A. Schey and Ralph S. Abascal, Los Angeles, Cal., for plaintiffs-appellees.
Before ANDERSON, ALARCON and HALL, Circuit Judges.
ORDER
The decision and opinion of this court filed April 3, 1987 is WITHDRAWN and VACATED.


1
The case is REMANDED to the district court for further proceedings in light of the new policy and regulations adopted by the Immigration and Naturalization Service on April 30, 1987 pursuant to the Immigration Reform and Control Act of 1986.


2
The petition for rehearing and suggestion for rehearing en banc are DENIED as moot.


3
In the event of any subsequent appeals, they shall be calendared before this panel.


4
IT IS SO ORDERED.


5
THE MANDATE SHALL ISSUE FORTHWITH.

ORDER

6
The motion of the Attorney General for clarification of the court's June 15, 1987 order is GRANTED.


7
In light of the new regulations and changed circumstances, it was this court's intention that the preliminary injunction issued by the district court be VACATED without prejudice to further proceedings.


8
IT IS SO ORDERED.

HALL, Circuit Judge, dissenting:

9
The order entered by the district court in this case was a temporary restraining order, not a preliminary injunction.  We lack jurisdiction to vacate such an order.  Therefore, I would grant the Attorney General's motion for clarification and hold that the temporary restraining order remains in effect while the district court determines whether to enter a preliminary injunction.